DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shen Wang (71,847) on April 2, 2021.

The application has been amended as follows: 
Claim 1 (Currently Amended) A reflective liquid crystal display, comprising:
an array substrate;
a plurality of raised reflective electrodes disposed on the array substrate, and the plurality of raised reflective electrodes acting as pixel electrodes;
a color film substrate; and
a plurality of raised transparent metal oxide electrodes disposed on the color film substrate; wherein the array substrate and the color film substrate are disposed opposite to each other such that the plurality of raised reflective electrodes and the transparent metal oxide electrodes face each other, each of the plurality of raised reflective electrodes is in one-to-one correspondence with each of the plurality of raised transparent metal oxide electrodes, and a projection of each of the plurality of raised reflective electrodes overlap or partially overlap with a projection of corresponding one of the plurality of raised transparent metal oxide electrodes, the plurality of raised reflective electrodes and the plurality of raised transparent metal oxide electrodes are similar in size and shape, the plurality of raised reflective electrodes and the plurality of raised transparent metal oxide electrodes are circular protrusions or elliptical protrusions, and the bump is round or oval, the plurality of raised reflective electrodes have a height from 0.5 µm to 5 µm and a diameter from 1 µm to 20 µm, and the plurality of raised transparent metal oxide electrodes has a height from 0.1 µm to 2.0 µm and a diameter from 1 µm to 20 µm; and 
the plurality of raised reflective electrodes and the plurality of raised transparent metal oxide electrodes are powered, an electric field [[are]] is formed to drive the liquid crystal layer to rotate, to reduce light leakage at a dark side, improves a contrast ratio, and expand a viewing angle.

Claim 2 (Currently Amended) The reflective liquid crystal display according to claim 1, wherein the plurality of raised reflective electrodes and the plurality of raised transparent metal oxide electrodes directly face each other or are mutually staggered.

Claim 6 (Currently Amended) A method for manufacturing a reflective liquid crystal display, comprising:
providing an array substrate;
disposing a plurality of raised reflective electrodes on the array substrate;
providing a color film substrate;
disposing a plurality of raised transparent metal oxide electrodes on the color film substrate; and
forming a cell assembly with the array substrate and the color film substrate such that the plurality of raised reflective electrodes and the plurality of raised transparent metal oxide electrodes face each other; wherein each of the plurality of raised reflective electrodes is in one-to-one correspondence with each of the plurality of raised transparent metal oxide electrodes, and a projection of each of the plurality of raised reflective electrodes overlap or partially overlap with a projection of corresponding one of the plurality of raised transparent metal oxide electrodes, the plurality of raised reflective electrodes and the plurality of raised transparent metal oxide electrodes are similar in size and shape, the plurality of raised reflective electrodes and the plurality of raised transparent metal oxide electrodes are circular protrusions or elliptical protrusions, and the bump is round or oval, the plurality of raised reflective electrodes have a height from 0.5 µm to 5 µm and a diameter from 1 µm to 20 µm, and the plurality of raised transparent metal oxide electrodes has a height from 0.1 µm to 2.0 µm and a diameter from 1 µm to 20 µm; and 
is formed to drive the liquid crystal layer to rotate, to reduce light leakage at a dark side, improves a contrast ratio, and expand a viewing angle.

Claim 11 (Currently Amended) The method for manufacturing a reflective liquid crystal display according to claim 6, wherein disposing a plurality of raised transparent metal oxide electrodes on the color film substrate comprises:
coating a flat layer on the color film substrate;
forming a plurality of second protrusions on a surface of the flat layer by exposure through a mask; and
manufacturing a transparent oxide conductive layer on the plurality of protrusions, to form the plurality of raised transparent metal oxide electrodes.

Claim 13 (Currently Amended) The method for manufacturing a reflective liquid crystal display according to claim 6, wherein disposing a plurality of raised transparent metal oxide electrodes on the color film substrate comprises:
mixing a silicon ball with materials of [[the]] a flat layer;
coating the materials of the flat layer mixed with the silicon ball on the color film substrate, to form a flat layer comprising the silicon ball; and
forming a transparent oxide conductive layer on the flat layer to form the plurality of raised transparent metal oxide electrodes.

Allowable Subject Matter
Claims 1, 2, and 6–14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/           Primary Examiner, Art Unit 2871